                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

CALVIN D. AYCOCK and                              )
LINDA J. AYCOCK,                                  )
                                                  )
       Petitioners,                               )
v.                                                )          No. 2:18-cv-02463-SHL-tmp
                                                  )
COMMISSIONER OF INTERNAL
                                                  )
REVENUE,
                                                  )
       Respondent.                                )

        ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING
             PETITIONERS’ MOTION FOR LEAVE TO AMEND AND
               GRANTING RESPONDENT’S MOTION TO DISMISS


       Before the Court is Magistrate Judge Tu M. Pham’s (“Magistrate Judge”) Report and

Recommendation (“Report”), filed February 14, 2019, (ECF No. 17), recommending that the

Court grant Petitioners Calvin D. Aycock and Linda J. Aycock’s Motion for Leave to Amend,

filed January 16, 2019, (ECF No. 15), but also grant Respondent Commissioner of Internal

Revenue’s Motion to Dismiss, filed December 3, 2018, (ECF No. 13).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for lack of jurisdiction. 28 U.S.C.

§ 636(b)(1)(A)–(B). “Within 14 days after being served with a copy of the recommended

disposition, a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Petitioners Calvin D. Aycock and Linda J. Aycock have filed no objections to the

Magistrate Judge’s Report, and the deadline to do so has now passed. The Court has reviewed
the Report for clear error and finds none. Therefore, the Court hereby ADOPTS the Magistrate

Judge’s Report and GRANTS Petitioners’ Motion for Leave to Amend but also nevertheless

GRANTS Respondent’s Motion to Dismiss.

       IT IS SO ORDERED, this 5th day of March, 2019.

                                                  s/ Sheryl H. Lipman
                                                  SHERYL H. LIPMAN
                                                  UNITED STATES DISTRICT JUDGE




                                              2
